ORDER

PER CURIAM.
Defendant, Tommy Thomas, appeals from the judgment entered on a jury verdict finding him guilty of assault in the first degree, in violation of Section 565.050 RSMo (2000), and armed criminal action, in violation of Section 571.015 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to ten years imprisonment on the assault count and three years imprisonment on the armed criminal action count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).